DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US18/22029, filed March 12, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/550,137, filed August 25, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated February 10, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Status of the Claims
Currently, claims 1-8, 10-16 and 20-23 are pending in the instant application and under consideration herein. 

Claim Objections
Claim 12 is objected to for depending on a rejected base claim, but appears allowable if rewritten in independent form.
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP 

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 16 contains many trade names, which are too numerous to list (for example, PepTcell or Opdivo. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the claimed therapeutic agents and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of HBV with particular compounds of the invention, does not reasonably provide enablement for the entire scope of the instant claims, i.e. a method of treating or preventing HBV or any and all conditions related to HBV. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims

	8. The level of skill in the art
The Nature of the Invention
Claims 10, 11, 13 and 14 are drawn to a method of treating or preventing HBV or any condition related to HBV infection by administration of the claimed compounds. 
The State of the Prior Art and the Predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic preventative regimen on its face. 
The instantly claimed invention is highly unpredictable as discussed below.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would not readily recognize, in regards to their preventative effects on depression, whether or not the instantly claimed agents would have any effect. 
The examiner notes that The Merck Manual (16th Ed., 1999, pages 52-55) teaches the use of different antiviral drugs for the treatment of different viral infections. For example, 
Since no single drug is effective even in treating different viral infections one of skill in the art would consider it highly unpredictable based on the state of the prior art (mentioned above) with regard to methods of treatment of various viral infection using a single drug, potential prevention of viral transmission and virus elimination. There is not seen sufficient data to substantiate the assertion that treatment of all viral infections.
In addition, there is no established correlation between in vitro activity and accomplishing treatment of viral infections such as HBV in vivo, and there is no description of an actual method where a viral infection in a host is treated.  Further, as noted above, the claims also read on prevention; there are a great deal of viral conditions for which no vaccine exists.  Further, no small molecules such as that of the instant claims are known as preventatives for HBV.  Applicants have provided no evidence that would allow to skilled artisan to conclude that the compounds of the instant invention are capable of what no other compound, let alone entire group of compounds, has been able to do; namely, treat and prevent HBV and all related conditions.
Providing further evidence of the unpredictability in the art area, even as it relates to compounds which have an immunostimulatory effect, US 2009/0285849 teaches that bolstering the immune system has been shown to be ineffective for treating HBV and HCV (paragraph in vitro and in vivo activity.  Finally, paragraph [0371] provides evidence of a lack of clear correlation between in vitro and in vivo results for the claimed method.  Notably, the compound of Example 113 was found to have “potent” SM1P activity, but "weak or absent anti-HCV effects."  Given the admitted difficulty in treating just the two conditions described above with compounds that bolster the patient’s immune system, the assertion that the entire scope of instant compounds would be capable treating and preventing HBV and all related conditions, is contrary to what is known in the art.
	Hence, in the absence of showing a correlation between all the diseases claimed and encompassed by “viral infections” one of skill in the art is unable to fully predict possible results from the administration of the compounds of formula (I) due to the unpredictability of the role of the instantly claimed compounds. 
The amount of direction or guidance present and the presence or absence of working examples
The working examples set forth in the instant specification are drawn to the production of several hundred compounds of the invention, and their use in in vitro assays to determine efficacy of HBV inhibition. The skilled artisan in this field would not extrapolate the treatment data provided in the specification to the instant method of using the claimed compounds for the treatment of all conditions related to HBV.  Aside from the fact that no in vivo treatment models in vitro assays provided are specific for one particular type of viral infection (i.e. HBV).  Further, there is no disclosure of the prevention of any conditions.
The breadth of the claims
The claims are extremely broad in that they encompass the treatment of HBV and any related conditions, which could feasibly include all viruses, including but not limited to such classes of viruses as Poxviruses, Herpesviruses, Adenoviruses, Papoviruses, Hepadnaviruses, Parvoviruses, Paramyxoviruses, Flaviviruses, Filviruses, Rhabdoviruses and many others.
The level of the skill in the art
The level of skill in the art is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the unpredictability in the pharmaceutical art, as discussed above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity.
Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment of the entire range of all viral infections, as a result necessitating one of skill to perform an exhaustive search for which compounds of the instant claims will be useful in order to practice the claimed invention and how they could be used to treat any and all viral infections. 
The quantity of experimentation needed

No compound has ever been found to treat and prevent viruses of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a compound is contrary to our present understanding of modern medicine.
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claims, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that, "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which agents of the claimed compounds, if any, would prevent multiple sclerosis with no assurance or reasonable expectation of success. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699